Citation Nr: 1620869	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from March 1968 to July 1969.  The Veteran received a National Defense Medal, Vietnam Service Medal with 1 star, Purple Heart Medal, Combat Action Ribbon, and Vietnam Campaign Medal with device. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for major depressive disorder, recurrent (claimed as posttraumatic stress disorder). 
The Veteran filed a Notice of Disagreement (NOD) in September 2013.  A Statement of the Case (SOC) was issued in February 2014, and the Veteran filed his VA Form 9 in March 2014.  
The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in February 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  
The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving an acquired psychiatric disorder variously diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder, is etiologically related to an in-service stressor event. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 
 
"If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and proved that the claimed stressor is consisted with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2015).

Analysis

The Veteran reports that while serving in Vietnam, his location was under attack and a grenade went off beside him causing him to sustain injuries and requiring that he be medevacked for treatment.  The Veteran's service treatment records confirm that he was treated for shrapnel wounds incurred while in Vietnam.  In addition, the Veteran's service personnel records indicate that he served in Vietnam and was decorated with a Combat Action Ribbon and Purple Heart.  As such, the Veteran's claimed stressor is conceded.  The issue that remains disputed is whether or not the Veteran has a current diagnosis of PTSD. To this end, there is conflicting evidence.  

The Veteran's service treatment records and post service treatment records are silent for any treatment or diagnosis of PTSD.  Private treatment records indicate that the Veteran was treated for depression in 2007.  The Veteran was afforded a VA examination in May 2013.  The May 2013 VA examiner indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  However, examiner indicated that the Veteran has a diagnosis of major depressive disorder, recurrent, moderate.  The examiner opined, however, that the Veteran's depressive disorder did not begin in service although there is a document history of depressive symptoms being present for at least 30 years. 

In September 2013, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ), completed by Dr. N.B.R from the Texas City VA Outpatient Clinic.  Dr. N.B.R. indicated that the Veteran does have current diagnoses of PTSD and major depressive disorder.  Dr. N.B.R. indicates that the Veteran's PTSD symptoms manifested as avoidance, hypervigilance, being easily startled, emotional numbing, and re-experiencing, and the Veteran's depression manifests as anhedonia, guilt, feelings of worthlessness, and insomnia.  

In response to this conflicting evidence, the Veteran was afforded another VA psychiatric evaluation in February 2014.  The examiner found that the Veteran did not have a current diagnosis of PTSD.  The examiner stated, "A wide range of clinical literature over the years shows that the great majority of persons exposed to Criterion A stressors, including Veterans deployed to combat zones, do not go on to develop full or chronic PTSD.  A more typical patter is immediate symptoms that resolve to baseline or near baseline function over often a relatively short period of time.  This Veteran meets this pattern and falls in the majority of those that do not have PTSD despite exposure to Criterion A stressor.  He appears to have adapted well and recovered with minimal after affects [sic] that do not reach clinical criteria for a PTSD diagnosis.  He appears to have had the resiliency and strength to recover from that combat trauma experience and to have not developed full or chronic PTSD like most who have experienced a trauma meeting Criterion A."  

The examiner further indicated that the Veteran reported no clinically significant symptoms of criterion B through E for PTSD that were not better accounted for by his diagnosis of major depressive disorder and his history of sleep apnea.  The Veteran reported that he has intermittent dreams less than once per month with military content after which he quickly returns to sleep.  The examiner was asked to address the conflicting opinions of record regarding whether or not the Veteran had a current PTSD diagnosis.  In response, the examiner stated that, "the Veteran's responses during the [February 2014] examination were not consistent with a diagnosis of PTSD under either DSM-IV or DSM-V criteria.  Thus, I cannot concur with this diagnosis as documented on the DBQ by Dr. N.R."   

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board has carefully considered this information.  With respect the May 2013 VA examination the Board notes that although the examiner noted that the Veteran had a documented history of major depressive disorder for over 30 years, the examiner opined that the Veteran's depressive disorder did not begin in service.  This opinion was not supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the examiner indicated that the Veteran was not exposed to a traumatic event.  As this is not consistent with the record, the May 2013 VA examination is inadequate.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Regarding the September 2013 opinion from Dr. N.B.R. and the February 2014 VA examination, the Board in this case cannot accord one opinion more weight than the other.  Hence, the Board finds that the evidence in this case is at least in equipoise.   

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD with depressive disorder.  As the Board finds that service connection is warranted for an acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder, a full grant of the benefit sought on appeal has been awarded.

 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder is granted.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


